Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20           PageID.1   Page 1 of 11




                      UNITED STATES OF AMERICA
        U.S. DISTRICT COURT -- EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BUSINESS HEALTH
SOLUTIONS, P.C.

       Plaintiff,

-vs-

FOCUS FORWARD, LLC
and JOHN DOES 1-10,

       Defendants.

                        COMPLAINT – CLASS ACTION

       Plaintiff is not aware of any related cases.

1.     Plaintiff, Business Health Solutions, P.C., brings this action to secure

redress for the actions of Focus Forward, LLC, in sending or causing the sending

of unsolicited advertisements to telephone facsimile machines in violation of the

Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”).

2.     The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink

or toner and the use of its fax machine. The recipient also wastes valuable time it

would have spent on something else. Unsolicited faxes prevent fax machines from

receiving and sending authorized faxes, cause wear and tear on fax machines, and


                                           1
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20              PageID.2   Page 2 of 11




require labor to attempt to identify the source and purpose of the unsolicited faxes.

                                       PARTIES

3.     Plaintiff Business Health Solutions, P.C. (“Business Health Solutions”) is a

professional corporation with offices at 17197 North Laurel Park Drive, Suite

107, Livonia Michigan 48152, where it maintains a telephone facsimile machine

that automatically prints onto paper with ink/ toner.

4.     Defendant Focus Forward, LLC is a Philadelphia limited liability company

with principal offices at 515 Pennsylvania Ave., Fort Washington, Philadelphia

19034.

5.     Defendants John Does 1-10 are other natural or artificial persons that were

involved in the sending of the facsimile advertisement described below. Plaintiff

does not know who they are.

                           JURISDICTION AND VENUE

6.     This Court has jurisdiction under 28 U.S.C. §§1331 and 1367. Mims v.

Arrow Financial Services, LLC, 132 S. Ct. 740, 751-53 (2012).

7.     Personal jurisdiction is proper because Defendants have committed tortious

acts in this District by causing the transmission of unlawful communications

into the District.

8.       Venue in this District is proper for the same reason.


                                            2
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20            PageID.3   Page 3 of 11




                                       FACTS

9.    On July 25, 2019, Business Health Solutions received the unsolicited

fax advertisement attached as Exhibit A on its facsimile machine. The fax offered

to purchase participation in a survey in exchange for a payment of $175.00.

10.   Such faxes are advertisements subject to the TCPA. Fischbein v. Olson

Research Grp., Inc., No. 19-3018, 2020 WL 2505178 (3d Cir. May 15, 2020).

11.   Discovery may reveal the transmission of additional faxes as well.

12.   Focus Forward, LLC is responsible for sending or causing the sending of

the fax.

13.   Focus Forward, LLC derived economic benefit from the sending of the fax.

14.   Focus Forward, LLC either negligently or wilfully violated the rights of

Plaintiff and other recipients in sending the fax.

15.   Plaintiff had no prior relationship with Defendants and had not authorized

the sending of fax advertisements to Plaintiff.

16.   On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

17.   On information and belief, Defendants have transmitted similar unsolicited

fax advertisements to at least 40 other persons in Michigan.

18.   There is no reasonable means for Plaintiff or other recipients of Defendants’


                                           3
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20         PageID.4   Page 4 of 11




unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must

be left on and ready to receive the urgent communications authorized by their

owners.

                                 COUNT I – TCPA

19.   Plaintiff incorporates ¶¶ 1-18.

20.   The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone

facsimile machine ...” 47 U.S.C. §227(b)(1)(C).

21.   The TCPA, 47 U.S.C. §227(b)(3), provides:

      Private right of action.

      A person or entity may, if otherwise permitted by the laws or rules of court
      of a State, bring in an appropriate court of that State–

                   (A) an action based on a violation of this subsection or the
                   regulations prescribed under this subsection to enjoin such
                   violation,

                   (B) an action to recover for actual monetary loss from such a
                   violation, or to receive $500 in damages for each such violation,
                   whichever is greater, or

                   (C) both such actions.

            If the Court finds that the defendant willfully or knowingly violated
            this subsection or the regulations prescribed under this subsection, the
            court may, in its discretion, increase the amount of the award to an
            amount equal to not more than 3 times the amount available under the
            subparagraph (B) of this paragraph.

                                         4
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20           PageID.5     Page 5 of 11




22.    Plaintiff and each class member suffered damages as a result of receipt of

the unsolicited faxes, in the form of paper and ink or toner consumed as a result.

Furthermore, Plaintiff’s statutory right of privacy was invaded.

23.    Plaintiff and each class member is entitled to statutory damages.

24.    Defendants violated the TCPA even if their actions were only negligent.

25.    Defendants should be enjoined from committing similar violations in the

future.

                             CLASS ALLEGATIONS

26.    Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on

behalf of a class, consisting of (a) all persons (b) who, on or after a date four years

prior to the filing of this action (28 U.S.C. §1658), (c) were sent faxes by or on

behalf of Focus Forward, LLC promoting its goods or services for sale.

27.    The class is so numerous that joinder of all members is impractical.

Plaintiff alleges on information and belief that there are more than 40 members of

the class.

28.    There are questions of law and fact common to the class that predominate

over any questions affecting only individual class members. The predominant

common questions include:

       a.    Whether Defendants engaged in a pattern of sending unsolicited fax


                                           5
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20            PageID.6    Page 6 of 11




             advertisements;

      b.     The manner in which Defendants compiled or obtained the list of fax

             numbers;

      c.     Whether Defendants thereby violated the TCPA.

29.   Plaintiff will fairly and adequately protect the interests of the class. Plaintiff

has retained counsel experienced in handling class actions and claims involving

unlawful business practices. Neither Plaintiff nor Plaintiff's counsel have any

interests which might cause them not to vigorously pursue this action.

30.   Plaintiff’s claims are typical of the claims of the class members. All are

based on the same factual and legal theories.

31.   A class action is the superior method for the fair and efficient adjudication

of this controversy. The interest of class members in individually controlling the

prosecution of separate claims against Defendants is small because it is not

economically feasible to bring individual actions.

32.   Several courts have certified class actions under the TCPA. American

Copper & Brass, Inc. v. Lake City Indus. Products, Inc., 757 F.3d 540, 544 (6th

Cir. 2014); In re Sandusky Wellness Center, LLC, 570 Fed.Appx. 437, 437 (6th Cir.

2014); Sandusky Wellness Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992,

998 (8th Cir. 2016); Holtzman v. Turza, 08cv2014, 2009 WL 3334909 (N.D.Ill.


                                           6
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20           PageID.7    Page 7 of 11




Oct. 14, 2009), aff’d in part, rev’d in part, vacated in part. 728 F.3d 682 (7th Cir.

2013); Ballard RN Center, Inc. v. Kohll’s Pharmacy and Homecare, Inc. 2015 IL

118644, 48 N.E.3d1060; Sadowski v. Med1 Online, LLC, 07cv2973, 2008 WL

2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill., May 27, 2008); CE Design Ltd.

v Cy's Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill. 2009); Targin Sign Sys. v

Preferred Chiropractic Ctr., Ltd., 679 F. Supp. 2d 894 (N.D.Ill. 2010); Garrett v.

Ragle Dental Lab, Inc., 10cv1315, 2010 U.S. Dist. LEXIS 108339, 2010 WL

4074379 (N.D.Ill., Oct. 12, 2010); Hinman v. M & M Rental Ctr., 545 F.Supp. 2d

802 (N.D.Ill. 2008); G.M. Sign, Inc. v. Group C Communs., Inc., 08cv4521, 2010

WL 744262, 2010 U.S. Dist. LEXIS 17843 (N.D. Ill. Feb. 25, 2010); Kavu, Inc. v.

Omnipak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South, Inc. v. Express

Computer Supply, Inc., 961 So.2d 451, 455 (La. App. 1st Cir. 2007); Display

South, Inc. v. Graphics House Sports Promotions, Inc., 992 So. 2d 510 (La. App.

1st Cir. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok. App. 2006); ESI

Ergonomic Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. (App.)

94, 50 P.3d 844 (2002); Core Funding Group, LLC v. Young, 792 N.E.2d 547

(Ind.App. 2003); Critchfield Physical Therapy v. Taranto Group, Inc., 293 Kan.

285; 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns. Inc., 306 S.W.3d

577 (Mo. App. 2010).


                                           7
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20            PageID.8    Page 8 of 11




33.   Management of this class action is likely to present significantly fewer

difficulties that those presented in many class actions, e.g. for securities fraud.

      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

Plaintiff and the class and against Defendants for:

      a.     Statutory damages;

      b.     An injunction against the further transmission of unsolicited fax

             advertising;

      c.     Costs of suit;

      d.     Such other or further relief as the Court deems just and proper.




                                  ADAM G. TAUB & ASSOCIATES
                                  CONSUMER LAW GROUP, PLC

                                  By:   /s/ Adam G. Taub
                                        Adam G. Taub (P48703)
                                        17200 W 10 Mile Rd Suite 200
                                        Southfield, MI 48075
                                        Phone: (248) 746-3790
                                        Email: adamgtaub@clgplc.net

                                        /s/ Daniel A. Edelman
                                        Daniel A. Edelman
                                        Cathleen M. Combs
                                        Dulijaza (Julie) Clark
                                        EDELMAN, COMBS, LATTURNER
                                              & GOODWIN, LLC
                                        20 South Clark Street, Suite 1500

                                           8
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20          PageID.9    Page 9 of 11




                                       Chicago, Illinois 60603
                                       (312) 739-4200
                                             Email: dedelman@edcombs.com




                          NOTICE OF ASSIGNMENT

      Please be advised that all rights relating to attorney’s fees have been
assigned to counsel.


                                       /s/ Daniel A. Edelman
                                       Daniel A. Edelman


Daniel A. Edelman
EDELMAN, COMBS, LATTURNER
      & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                          9
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20   PageID.10   Page 10 of 11




                               EXHIBIT A
Case 2:20-cv-11455-SDD-RSW ECF No. 1 filed 06/04/20   PageID.11   Page 11 of 11
